PER CURIAM.
Defendant, Horace Stephen Blue, appeals the denial of his motion to vacate judgment and sentence following an evidentiary hearing.
*452Defendant Blue pled guilty to three counts of robbery, two counts of carrying a concealed weapon and one count of possession of a weapon while engaged in a criminal offense. He received 12 year sentences on the robbery counts, one year sentences on the carrying concealed weapon charges and a five year sentence for the possession of a weapon charge. All sentences were to be served concurrently. Subsequently, Blue filed the instant motion to vacate judgment and sentences pursuant to Fla.R.Crim.P. 3.850 on the grounds that 1) his pleas of guilty to the charges were involuntarily, unknowingly and unintelli-gently tendered, and 2) he was ineffectively represented by counsel.
Contrary to these contentions, a review of the transcript of the evidentiary hearing on his motion to vacate and the transcript of the hearing at which he tendered his guilty plea reflects that Blue sufficiently understood the charges against him, knowingly and intelligently pled guilty to these charges and was adequately represented by counsel. Thus, the order denying his motion to vacate must be and is affirmed. See Williams v. State, 316 So.2d 267 (Fla.1975); Crespo v. State, 339 So.2d 697 (Fla.3d DCA 1976); Bremser v. State, 322 So.2d 642 (Fla.3d DCA 1975).
Affirmed.